UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7205



QUINCY DAVIS,

                                            Plaintiff - Appellant,

          versus

FRANK DREW, Sheriff, personally and offi-
cially; CAPTAIN O'BRIEN, personally and
officially; LIEUTENANT ORTIZ, personally and
officially,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-94-499-2)


Submitted:   December 26, 1995              Decided:   May 21, 1996

Before WILKINSON, Chief Judge, and HALL and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Quincy Davis, Appellant Pro Se. Bruce Christopher Sams, SAMS &
HAWKINS, P.C., Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Davis v. Drew, No. CA-94-499-2 (E.D. Va. Aug. 1, 1995). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2